Case 19-10714-JDW         Doc 32     Filed 06/03/19 Entered 06/03/19 10:14:02                Desc Main
                                     Document     Page 1 of 2


_________________________________________________________________________________

                                                      SO ORDERED,



                                                      Judge Jason D. Woodard
                                                      United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________

                      IN THE UNITED STATES BANKRUPTCY COURT
                       IN THE NORTHERN DISTRICT OF MISSISSIPPI

         IN RE: CLAYTON AND DEIDRA               CAMPBELL              CASE No. 19-10714

       AGREED ORDER RESOLVING OBJECTION TO CONFIRMATION (DK#26)

         The Court, being advised that the respective parties have resolved their dispute

  concerning the OBJECTION TO CONFIRMATION (DK#26), does hereby
                                                                find and adjudicate,
  in accordance with the agreement of the parties, as follows:

         1.      That Bank of Holly Springs shall be paid $39,949.00 plus 6.75%interest
                                                                                        in

                 monthly payments for account number 8944 and,$18,013.36 plus 6.TSohinterest

                 in monthly payments for account number 8326 to be determined by the Trustee

                over the life of the debtors, plan.

         2.     That upon payment of $39,949.00 and $18,013.36, plus interest, any
                                                                                   liens be

                canceled and any title documents be returned to the debtors.

         3'     That both accounts are fully secured by collateral that is cross-collateralized
                                                                                                for
                each note.

        4'      That the remaining balance shall be paid as an unsecured
                                                                         creditor.

                                      ##END OF ORDER##
Case 19-10714-JDW        Doc 32       Filed 06/03/19 Entered 06/03/19 10:14:02   Desc Main
                                      Document     Page 2 of 2




   /s/ Bart M. Adams
  Bart M. Adams
  Attomey for Bank of Holly Springs

   (bWl      lrouorri            gu^i**r't*vl^,t+
  Attorney for Debtors "r   by




  Otkhlliu \yt*tzor,^               &t, ,14
  Attorney for Chapter l3 Trustee

  Submitted by:

  Bart M. Adams, Esq. Bar No.:100985
  108 E. Jefferson St.
  Ripley, MS 38663
  (662) 837-e976
  bart@akinsadams.com
